Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  Note that, Applicant’s amendment and arguments filed February 15, 2021, has been entered.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 1, 2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021, has been entered.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 4/1/20 have been withdrawn:
The rejection of claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2004/0147420) in view of Liu et al (US 2016/0122696).

Claim Objections
Claims 10 and 12 objected to because of the following informalities:  
With respect to instant claims 10 and 12, line 1, it is suggested that Applicant delete “further”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2004/0147420).
Zhou et al teach a resist and etching residue removing composition comprising at least one nucleophilic amine compound, at least one organic solvent, water, and optionally one or more corrosion inhibitors.  See para. 66.  Suitable organic solvents include dimethyl sulfoxide, N-methyl-2-pyrrolidone, etc.  See para. 113.  Two or more corrosion inhibitors may be used and include tetraalkyl ammonium hydroxides, 
Zhou et al do not teach, with sufficient specificity, a composition containing dimethyl sulfoxide, water, hydroxylamine, benzotriazole, a quaternary ammonium hydroxide, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing dimethyl sulfoxide, water, hydroxylamine, benzotriazole, a quaternary ammonium hydroxide, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and . 
Claims 1-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2017/0037344) in view of Zhou et al (US 2004/0147420).
 Chang et al teach a photoresist cleaning composition for stripping a photoresist containing from 1 to 5% of at least one quaternary ammonium hydroxide; 60 to 97.5% of dimethyl sulfoxide, 0.5 to 15% of hydroxylamine and at least one additional corrosion inhibitor such as catechol, t-butyl catechol, polyethylene imine, 0.5 to 25% by weight of water, etc.  See para. 18.  Suitable quaternary ammonium hydroxides include tetramethyl ammonium hydroxide, tetraethyl ammonium hydroxide, etc.  See para. 44.  Additionally, the composition may contain various other additives such as surfactants, etc., in amounts up to 5% by weight.  See para. 58.  Water is used in amounts from 0.5 to 25% by weight.  See paras. 55-57.   
Chang et al do not teach the use of benzotriazole or a composition containing dimethyl sulfoxide, water, hydroxylamine, benzotriazole, a quaternary ammonium hydroxide, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Zhou et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use benzotrizazole in the composition taught by 
Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing dimethyl sulfoxide, water, hydroxylamine, benzotriazole, a quaternary ammonium hydroxide, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Chang et al in view of Zhou et al suggest a composition containing dimethyl sulfoxide, water, hydroxylamine, benzotriazole, a quaternary ammonium hydroxide, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2004/0147420); or Chang et al (US 2017/0037344) in view of Zhou et al (US 2004/0147420) as applied to the rejected claims above, and further in view of Liu et al (US 2016/0122696).
Zhou et al and Chang et al are relied upon as set forth above.  However, Zhou et or Chang et al do not teach the use of a nonionic surfactant in addition to the other requisite components of the compositions as recited by the instant claims.  
Liu et al teach a removal composition and process for cleaning post-chemical mechanical polishing contaminants and ceria particles from a microelectronic device having said particles and contaminants thereof.  The removal compositions include at 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a surfactant such as dodecenyl succinic acid monodiethanol amide in the composition taught by Zhou et al or Chang et al, with a reasonable expectation of success, because Liu et al teach the use of dodecenyl succinic acid monodiethanol amide as a nonionic surfactant in a similar composition and further, Zhou et al or Chang et al teach the use of surfactants in general.   
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 103 using Zhou et al, Applicant states that Zhou et al does not reasonable suggest applying its teaching regarding hydroxylamine derivative formations (which may allow for the presence of hydroxylamine) to hydroxylamine-only formulations where the reference itself (i) draws clear distinctions between the two types of formulations and (ii) provides repeated admonitions regarding the use and presence of hydroxylamine.  Additionally, Applicant states that Zhou expressly states that hydroxylamine is not desired in a subset of the formulations described herein (See para. 100 of Zhou et al) such that teachings regarding those formulations are not relevant or applicable to the claimed subject matter.   
In response, note that, the Examiner asserts that the teachings of a reference are not limited to the preferred embodiments and the broad teachings of Zhou et suggest compositions containing the same components in the same amounts as recited by the instant claims.  Note that, the fact that a specific embodiment is taught to be preferred is Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Additionally, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.  In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); See MPEP 2123(II).  The fact that a reference discloses a multitude of effective combinations does not render any particular formulation less obvious.  Merck & Co., Inc. v. Biocraft Labs, 874 R.2d 804, 808 (Fed. Cir. 1989).  See also, In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations even though “the inventors selected the zeolites of the claims from amount thousands of compounds”); In re Susi, 440 F.2d 442, 445 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was huge, but it undeniably included at least some of the compounds recited in appellant’s generic claims and was a class of chemicals to be used for the same purpose as appellant’s additives).
For example, Zhou et al clearly teach an embodiment of the composition which comprises at least one nucleophilic amine compound, at least one organic solvent, water, and optionally one or more corrosion inhibitors (See para. 66 of Zhou et al), wherein suitable organic solvents include dimethyl sulfoxide, N-methyl-2-pyrrolidone, etc. (See para. 113 of Zhou et al).  Additionally, Zhou et al clearly teach that two or the amount of hydroxylamine in the composition can be from about 0.1% to about 50% by weight (See paras. 123-133 of Zhou et al).  Additionally, Zhou et al clearly teach that the composition may also contain a surfactant (See para. 130 of Zhou et al), wherein the amount of water present may be from 1% to 50% by weight and the amount of polar solvent is from about 1% to about 75% by weight of the composition.  While Zhou et al suggests embodiments which are substantially free of hydroxylamine (See paras. 142-143 of Zhou et al), as pointed out by Applicant, Zhou et al also clearly teaches embodiments which contain hydroxylamine along with hydroxylamine dervivatives wherein the weight ratio of hydroxylamine to hydroxylamine derivative is from about 1:20 to about 20:1 and would clearly suggests compositions containing, for example, 1% of hydroxylamine and 1% of hydroxylamine derivative.  
Additionally, the Examiner asserts that instant claim 1 recites “comprising” which would open the claim up to any other additional components including hydroxylamine derivatives; and instant claim 6 recites “consisting essentially of” which would not exclude the presence of hydroxylamine derivatives.  Note that, for the purposes of searching for and applying prior art under 35 USC 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising”.  See e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355.  See MPEP 2111.03.  The claim term “consisting essentially of” indicates, for example, that the invention necessarily includes the listed ingredients and is open to unlisted ingredients that do not materially PPG Industries Inc. v. Guardian Indus. Corp., 156 F.3d 1351, 1354 (Fed. Cir. 1998); see also In re Herz, 537 F.2d 549, 551-52 (CCPA 1976).  Applicant has the burden of showing that the ingredients not specifically claimed, but taught in the applied prior art, would materially affect the basic and novel characteristics of the claimed invention.  In re De Lajarte, 337 F.2d 870, 874 (CCPA 1964).  The ingredients that are not detrimental to the desired properties of a claimed composition are not construed as materially affecting the basic and novel characteristics of a claimed invention.  In re Herz, 537 F.2d at 551-52.  Thus, the Examiner asserts that the teachings of Zhou et al are sufficient to render the claimed invention obvious under 35 USC 103.   
With respect to instant claim 14, the Examiner asserts that Liu et al is analogous prior art relative to the claimed invention and Zhou et al and that one of ordinary skill in the art clearly would have looked to the teachings of Liu et al to cure the deficiencies of Zhou et al.  Liu et al is a secondary reference relied upon for its teaching of dodecenyl succinic acid monodiethanol amide as a nonionic surfactant.  While Applicant states Zhou et al specifically teaches sodium lauryl sulfate and sodium stearate, which are anionic surfactants, Zhou et al specifically teach that sodium lauryl sulfate and sodium stearate are merely exemplary and that suitable surfactants “are in no way limited to” these particular surfactants.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use a surfactant such as dodecenyl succinic acid monodiethanol amide in the composition taught by Zhou et al, with a reasonable expectation of success, because Liu et al teach the use of dodecenyl succinic acid monodiethanol amide as a nonionic surfactant in a similar composition and further, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/March 8, 2021